Exhibit NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES FISCAL 2 Calgary, Alberta, June 10, 2010 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the 12 months and three months ended March 31, 2010. Conversion to U.S. GAAP For the year ended March 31, 2010, the Company has prepared its consolidated financial statements in conformity with accounting principles generally accepted in the United States (U.S. GAAP). All comparative financial information contained herein has been revised to reflect the Company’s results as if they had been historically reported in accordance with U.S. GAAP. For further information on this change, see Change in Generally Accepted Accounting Principles at the end of this release. Unless otherwise specified, all dollar amounts discussed are in Canadian dollars. Consolidated Financial Highlights Year Ended March 31, Three Months Ended March 31, (dollars in thousands) 2010 2009 2010 2009 Revenue $ 758,965 $ 972,536 $ 220,569 $ 174,700 Gross profit $ 139,285 $ 170,418 $ 32,723 $ 32,942 Gross profit margin 18.4 % 17.5 % 14.8 % 18.9 % Impairment of goodwill $ - $ 176,200 $ - $ 143,447 Operating (loss) income $ 73,474 $ (87,092 ) $ 13,127 $ (129,204 ) Net (loss) income $ 28,219 $ (135,404 ) $ (943 ) $ (137,112 ) Consolidated EBITDA (1) $ 121,644 $ 139,446 $ 26,428 $ 25,191 Capital Expenditures $ 58,505 $ 87,539 $ 7,312 $ 9,128 Cash and cash equivalents $ 103,005 $ 98,880 $ 103,005 $ 98,880 (1) For a definition of Consolidated EBITDA and reconciliation to net income, see “Non-GAAP Financial Measures” and “Consolidated EBITDA” at the end of this release. “We achieved solid operating performance in fiscal 2010 despite significant economic challenges, demonstrating our ability to respond rapidly to the changing economic environment and confirming our position that existing oil sands projects would continue operating at full capacity despite volatility in the short-term oil price,” said Rod Ruston, President and CEO. Over the last twelve months: · Gross profit margin increased to 18.4% from 17.5% last year. · Consolidated EBITDA margin improved to 16.0% from 14.3% last year. · Recurring services revenue increased by 12.3% year-over-year. Page 1 of 19 · Backlog as at March 31, 2010 totaled $749.1million, up $72.9 million or 10.8%, from a year earlier. · Contracts were renewed with key oil sands customers including Shell Canada Energy (Shell Albian), Suncor Energy Inc. (Suncor) and Syncrude Canada Ltd. (Syncrude), with an expanded scope of services on two of those contracts. · General and administrative expenses were reduced by $11.9 million or 16.0%, year-over-year, reflecting re-organization and cost reduction initiatives. · On March 29, 2010, the Company announced and subsequently completed the refinancing of its long-term debt.This included the private placement of Canadian dollar denominated debentures, a restructuring of the Company’s credit facilities and the redemption of the Company’s existing long-term debt instruments.The refinancing initiative reduced the Company’s indebtedness by approximately $10 million, simplified the Company’s capital structure, extended debt maturity dates, decreased future interest costs and reduced the Company’s exposure to changes in interest rates and the CAD/US exchange rate. Results from both the Pipeline and Piling divisions reflected weaker economic conditions and increased competition.Both of these divisions saw a significant decline in revenue as the construction market contracted.The Pipeline segment ended the year with a fourth quarter loss that occurred as the Company committed to maintaining schedule on one project, despite adverse weather and ground conditions. “Our on-time, high-quality completion of projects is part of our reputation which must be protected.It is this reputation that contributed to the client awarding us the second phase of the pipeline project and working with us to structure a new contract that poses less risk to us,” said Mr.
